Title: From John Adams to the Comte de Vergennes, 25 February 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     Paris, 25 February 1780.
     printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:253–254.
     Replying to Vergennes’ letter of the 24th (calendared above), John Adams expressed his appreciation for his upcoming presentation at the French court. He also agreed to avoid publicizing his peace commission before its announcement in the “Gazette,” to submit any announcement that he might seek to have published in the Dutch papers, and to keep secret his commission to negotiate an Anglo-American commercial treaty. This is the last complete letter included in JA’s Autobiography.
    